PER CURIAM.
We deny the petition for writ of habeas corpus. A petition for writ of habeas corpus that is in effect a successive motion for posteonvietion relief is procedurally barred. See Ali v. State, 729 So.2d 963 (Fla. 3d DCA 1999); Phillips v. Singletary, 728 So.2d 785 (Fla. 3d DCA 1999); Morejon v. State, 740 So.2d 547 (Fla. 3d DCA 1999); see also Robinson v. State, 707 So.2d 688 (Fla.1998) (holding that defendant who seeks postconviction relief is procedurally barred from raising claims that could or should have been raised on direct appeal); Morejon v. State, 729 So.2d 933 (Fla. 3d DCA 1999).
PETITION DENIED.